JUDGMENT

PER CURIAM.
Upon consideration of the joint motion for remand and to expedite return of the mandate, it is
ORDERED that the motion be granted. It is
FURTHER ORDERED, on the court’s own motion, that the court’s judgment filed April 16, 2004, be vacated. It is
FURTHER ORDERED and ADJUDGED that the judgment of the district court appealed from in this cause be affirmed in part and the case remanded for further proceedings in accordance with this court’s opinion issued April 16, 2004, and the Supreme Court’s opinion in United States v. Booker, — U.S.-, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005).
The Clerk is directed to issue the mandate forthwith.